                IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF MISSOURI
                             ST. JOSEPH DIVISION

JACK JORDAN,                              )
                                          )
                      Plaintiff,          )
                                          )
vs.                                       )          Case No. 18-06129-CV-SJ-ODS
                                          )
U.S. DEPARTMENT OF LABOR,                 )
                                          )
                      Defendant.          )

    ORDER AND OPINION (1) DENYING PLAINTIFF’S MOTION TO ALTER OR
    AMEND JUDGMENT, (2) DENYING PLAINTIFF’S MOTION TO AMEND THE
   COMPLAINT AND ALTER OR AMEND JUDGMENT, (3) DENYING PLAINTIFF’S
      RULE 52 MOTION, AND (4) DENYING PLAINTIFF’S RULE 60 MOTION
        Pending are Plaintiff’s Motion to Alter or Amend Judgment (Doc. #64), Plaintiff’s
Motion to Amend the Complaint and Alter or Amend Judgment Regarding ALJ Order
(Doc. #65), Plaintiff’s Rule 52 Motion (Doc. #66), and Plaintiff’s Second Motion for
FRCP 60 Relief for Fraud, Misconduct, and Misrepresentation (Doc. #67). For the
following reasons, Plaintiff’s motions are denied.


                                   I.   BACKGROUND
       In this matter, Plaintiff asserted claims under the Freedom of Information Act
(“FOIA”) related to two FOIA Requests – i.e., F2018-850930 and F2018-858557. Doc.
#1. On December 14, 2018, the Court dismissed Plaintiff’s claims related to FOIA
Request F2018-858557 because Plaintiff previously litigated claims associated with that
request in the United States District Court for the District of Columbia and the United
States Court of Appeals for the District of Columbia (“the D.C. Lawsuit”). Doc. #24.
Between the Court’s December 14, 2018 Order and April 9, 2019, Plaintiff filed, among
other things, two Rule 60 motions and a motion to reconsider, asking for relief from the
Court’s December 14, 2018 Order. Docs. #27, 29, 50. Those motions were denied.
Doc. #49, 55.
       On April 9, 2019, the Court granted Defendant’s motion for summary judgment,
and denied Plaintiff’s cross-motion for summary judgment. Doc. #55. Plaintiff
immediately appealed the Court’s decision. However, on April 24, 2019, Plaintiff filed
yet another Rule 60 motion seeking relief from the Court’s December 14, 2018 Order.
Doc. #60. The Court denied Plaintiff’s Rule 60 motion. Doc. #63.
       Between May 3, 2019, and May 9, 2019, Plaintiff filed four additional motions,1
which are discussed in further detail infra. Docs. #64-67. Defendant opposes the
motions. Doc. #71. Plaintiff filed replies in further support of his motions. Docs. #73-
76. The motions are now fully briefed.


                                     II.   DISCUSSION
                       A.     Plaintiff’s Rule 59 Motion (Doc. #64)
       Plaintiff asks the Court to “vacate or reverse its summary judgment [order] and at
least afford Plaintiff a trial” pursuant to Rule 59(a) and 59(e) of the Federal Rules of Civil
Procedure. Doc. #64, at 6.2 Rule 59(a) permits a court to grant a new trial for jury trials
and nonjury trials. Fed. R. Civ. P. 59(a). Nothing within Rule 59(a) permits the Court to
grant Plaintiff relief from entry of summary judgment. Accordingly, Plaintiff’s request for
relief under Rule 59(a) is denied.
       Rule 59(e) governs a motion to alter or amend a judgment, and provides a district
court with the opportunity to correct “manifest errors of law or fact or to present newly
discovered evidence.” United States v. Metro. St. Louis Sewer Dist., 440 F.3d 930, 933
(8th Cir. 2006) (citations and quotations omitted). Rule 59(e) does not permit a party to
rehash previously raised arguments. Exxon Shipping Co. v. Baker, 554 U.S. 471, 485
n.5 (2008) (citation mitted). Nor does Rule 59(e) allow a party to offer or raise new legal
arguments or theories that could have been raised prior to entry of judgment. Metro. St.
Louis Sewer Dist., 440 F.3d at 934.



1
  The Court’s Local Rules limit a party’s suggestions in support of a motion to fifteen
pages. L.R. 7.0(d)(1)(A). Each of Plaintiff’s four motions exceed the Local Rule’s page
limitation, and when combined, contain more than 150 pages of legal arguments. Docs.
#64-67. Throughout this litigation, Plaintiff has routinely disregarded the Court’s Local
Rule briefing requirements. However, given his pro se status and notwithstanding the
fact that Plaintiff is an attorney, the Court has granted Plaintiff leniency in this regard.
2
  Page references relate to the pagination the Court’s CM/ECF system applies to filings,
and not the pagination utilized by the parties.


                                              2
                                 (1)   Smyth’s Declaration
       For the first basis of his motion, Plaintiff points to a declaration provided by
Department of Labor (“DOL”) Senior Attorney Todd Smyth that was filed in the D.C.
Lawsuit in 2016. According to Plaintiff, Smyth’s 2016 declaration contained “many
falsehoods,” and Smyth “knowingly falsely declared that he had personal knowledge”
and “provided evidence showing why he lied.” Doc. #64, at 7-9, 26-28. Relying on his
Complaint and his briefing on various motions, Plaintiff argues he “proved” Smyth’s
declaration was false throughout this litigation. Id. at 9-10. Plaintiff maintains
Defendant, which supposedly knew about Smyth’s allegedly false representations, still
chose Smyth to submit a declaration in support of its motion for summary judgment in
this matter. Id. at 11. According to Plaintiff, the Court “repeatedly refrained from ever
addressing or even acknowledging any issue that Plaintiff presented regarding Smyth’s
perjury or credibility” and improperly relied on Smyth’s declaration. Id. at 12-13
(emphasis in original).
       Plaintiff’s argument fails because, first and foremost, he previously raised this
argument. In its April 9, 2019 Order, the Court found Plaintiff relied on allegations and
arguments – not admissible evidence – to support many of his purported facts. Doc.
#55, at 3-4. In addition, Plaintiff, in attempting to dispute Defendant’s facts, did not cite
anything in the record to support his contention or did not cite admissible evidence. Id.
at 4. He also failed to respond to some of Defendant’s facts. Id. A party’s failure to
properly support or challenge a fact violates Federal Rules of Civil Procedure 56(c) and
the Court’s Local Rules. Id. Thus, the Court could not consider Plaintiff’s facts or his
challenges to Defendant’s facts, including facts pertaining to Smyth’s declaration, that
were not supported by the record. Id. The Court also rejected Plaintiff’s argument that
Smyth’s declaration was not admissible because “Smyth set forth sufficient facts
showing he has personal knowledge, and established he was competent to testify.”
Doc. #55, at 11 n.12. Because this argument was already raised and addressed,
Plaintiff’s motion is denied.3


3
 This issue was also litigated and addressed in the D.C. Lawsuit. In that matter, the
Honorable Rudolph Contreras found Smyth demonstrated he had personal knowledge,
and determined Plaintiff failed to substantiate his argument that Smyth’s “factual


                                              3
              (2)    Plaintiff’s Facts and the Court’s April 9, 2019 Order
       Plaintiff contends the Court failed to address the facts he set forth in his summary
judgment briefing that Defendant failed to controvert. Doc. #64, at 13-14, 29-30.
Plaintiff specifically points to Facts 70, 72, 73, 78, and 80. Doc. #64, at 13, 19, 25
(citing Doc. #48). But the portions of these facts Plaintiff claims the Court purportedly
failed to address were solely supported by Plaintiff’s Complaint and/or his declaration,
or in some instances, nothing at all.
       Plaintiff must cite to admissible evidence to support or controvert a fact, and he
cannot rely on allegations to support or controvert a fact. Doc. #55, at 3-4. With regard
to the portions of his declaration on which he relies for these facts, Plaintiff points to (1)
his testimony about how he reproduced or converted a Word document in unlocked
PDF format, (2) an email he sent to Defendant’s counsel in February 2019 clarifying his
FOIA request that was the subject of the motions for summary judgment, and (3) a
statement that each fact stated in his response to Defendant’s summary judgment
motion and his cross motion “is within my personal knowledge and is incorporated
herein as if set forth expressly herein.” Plaintiff also utilizes his declaration to establish,
among other things, Defendant failed to produce evidence establishing it released any
requested record in the requested format. As explained supra, the Court could not and
did not consider facts that were not supported by admissible evidence. Doc. #55, at 3-
4. Because Plaintiff did not establish certain facts, the Court could not deem those
same facts uncontroverted due to Defendant’s failure to respond.
       Plaintiff also argues the Court, in its April 9, 2019 Order, made improper
inferences and contentions, “deceptively” chose its words, made misstatements and
misrepresentations, “attempted to create doubt about the meaning” of Plaintiff’s FOIA
request, and “asserted another defense for the DOL based on clear falsehoods.” Doc.
#64, at 13-22, 33-40. The Court’s Order was based upon the record before it and the
parties’ arguments. Regardless, Plaintiff does not present evidence of “manifest errors



assertions were very clearly false.” Jordan v. U.S. Dep’t of Labor, 273 F. Supp. 3d 214,
228-29 n.16 (D.D.C. 2017) (denying Plaintiff’s motions to compel the deposition of
Smyth, compel production of evidence related to Smyth’s declaration, and strike
Smyth’s declaration).


                                               4
of law or fact or to present newly discovered evidence.” Metro. St. Louis Sewer Dist.,
440 F.3d at 933. Accordingly, Plaintiff’s motion is denied.


                B.      Plaintiff’s Rule 15 and Rule 59 Motion (Doc. #65)
       Pursuant to Rule 15(b)(2), Plaintiff asks that the Court treat his “Complaint as
having been amended to include the ALJ order dated 1/17/18.” Doc. #65, at 5. “Rule
15(b) provides parties with methods to amend a pleading any time during or after
trial,” and does not apply to a “situation where the parties intended to amend the
complaint before trial.” Cook v. Bella Villa, 582 F.3d 840, 852 (8th Cir. 2009) (emphasis
added). “Rule 15(b), on its face, serves to conform the pleadings to the evidence
‘[w]hen issues not raised by the pleadings are tried by express or implied consent of the
parties.’” Oglala Sioux Tribe of Pine Ridge Indian Reservation v. Hallett, 708 F.2d 326,
329 (8th Cir. 1983) (quoting Fed. R. Civ. P. 15(b)(2)); see also Fanning v. Potter, 614
F.3d 845, 851 (8th Cir. 2010) (stating Rule 15(b)(2) “provides for an issue not raised in
the pleadings to be tried by the parties' express or implied consent.”).
       Plaintiff does not cite to legal authority demonstrating Rule 15(b)(2) provides a
basis for the relief he seeks. Importantly, Plaintiff’s claims were not tried. Rather, the
Court entered summary judgment in Defendant’s favor. Yet, Plaintiff moves to amend
his Complaint after Defendant filed its summary judgment motion stating the ALJ’s order
was not at issue,4 after the Court issued its ruling on the parties’ summary judgment
motions, and after judgment was entered. Rule 15(b)(2) does not provide an avenue for
the relief Plaintiff seeks.
       Moreover, the relief sought by Plaintiff is unnecessary because the Court
considered Plaintiff’s claim associated with the ALJ’s decision in its decision on the
parties’ motions for summary judgment. While this Court found Plaintiff failed to state a
claim for relief related to the ALJ’s decision, the Court also analyzed Plaintiff’s claim as
if it had been included in his Complaint. Doc. #55, at 7-8. The Court concluded Plaintiff
failed to establish Defendant violated FOIA with regard to the ALJ’s decision. Id. at 8.


4
 Defendant stated the ALJ’s order “is not at issue in this litigation” and referred to
Plaintiff’s Complaint. Doc. #35, at 12 n.7. Plaintiff’s Complaint does not mention the
ALJ’s January 17, 2018 Order. Doc. #1.


                                              5
Given the Court’s consideration of the claim, Plaintiff’s motion for leave to amend is
futile.5 For this additional reason, Plaintiff’s motion is denied.
       In this same motion, pursuant to Rule 59(e),6 Plaintiff requests the Court vacate
its summary judgment ruling with regard to the ALJ’s order. Doc. #65, at 5. For the
reasons stated above and because Plaintiff does not present evidence of “manifest
errors of law or fact or to present newly discovered evidence,” the Court denies
Plaintiff’s motion.


                      C.     Plaintiff’s Rule 52(b) Motion (Doc. #66)
       Pursuant to Rule 52(b), Plaintiff “requests the Court specially find facts and
separately state conclusions of law” with regard to orders dated October 23, 2018;
December 14, 2018; and April 9, 2019. Doc. #66. “In an action tried on the facts
without a jury or with an advisory jury, the court must find the facts specially and state
its conclusions of law separately.” Fed. R. Civ. P. 52(a)(1). Rule 52(b), upon which
Plaintiff relies for this motion, allows a party to ask the Court to “amend its findings – or
make additional findings – and may amend the judgment accordingly.” Fed. R. Civ. P.
52(b). However, when issuing a ruling on a Rule 12 or Rule 56 motion, “[t]he court is
not required to state findings or conclusions or, unless these rules provide otherwise, on
any other motion.” Fed. R. Civ. P. 52(a)(3). Plaintiff’s motion fails because this matter
was not tried, and the Court issued rulings on motions (not after a trial). Therefore,
Plaintiff’s Rule 52(b) motion is denied.
        This motion also contains two other requests, although they do not seem to be
tied to Rule 52. Plaintiff asks the Court to vacate its October 23, 2018 Order, which
granted Defendant’s motion to enlarge the time for Defendant to respond to Plaintiff’s
Complaint, and deem all factual allegations in the Complaint as admitted. He also
requests the Court amend its judgment dismissing Plaintiff’s claims related to FOIA
Request F2018-858557, and reconsider its rulings on the parties’ summary judgment


5
  Plaintiff concedes, “[t]he DOL finally did release the ALJ Order in a Requested
Format.” Doc. #65, at 23. But Plaintiff does not explain how his claim associated with
the ALJ’s order is not rendered moot by Defendant’s release of the order.
6
  Plaintiff also seeks relief under Rule 59(a), but as explained supra, Rule 59(a) is not a
proper basis for the relief he seeks.


                                               6
motions. To the extent Plaintiff is asking the Court to reconsider these rulings, his
motion is denied because he asks to modify a procedural order after judgment has been
entered. Fed. R. Civ. P. 54(b). In addition, Plaintiff has already asked for relief from the
Court’s orders granting Defendant’s motion to dismiss and motion for summary
judgment. He presents no compelling evidence, authority, or argument justifying a
reversal of the Court’s prior decisions. Accordingly, Plaintiff’s motion is granted.


                        D.     Plaintiff’s Rule 60 Motion (Doc. #67)
         Finally, Plaintiff asks the Court to reinstate his claims related to FOIA Request
F2018-858557 and order Defendant to file FOIA compliant versions of the emails
sought in the request. Plaintiff brings his motion pursuant to Rule 60(b)(3) and Rule
60(b)(6), which allow a court to relieve a party from final judgment for “fraud (whether
previously called intrinsic or extrinsic), misrepresentation, or misconduct by an opposing
party,” and “any other reason that justifies relief.” Fed. R. Civ. P. 60(b)(3), 60(b)(6).
         Plaintiff contends he presents “new” evidence that Judge Contreras, the District
Court Judge in the D.C. Lawsuit, “knowingly misrepresented the only ‘fact’ that
potentially supported his judgment as well as the DOL’s contentions in this case that
Powers’ email is privileged and may be withheld.” Doc. #67, at 9. This argument is
based on a decision that Judge Contreras issued on May 8, 2019, in a case filed by
Plaintiff in 2017.7 Therein, Judge Contreras denied Plaintiff’s motion for reconsideration
of an order denying Plaintiff’s request to release emails he sought pursuant to a FOIA
request. Jordan v. Dep’t of Justice, No. 17-cv-2702-RC (D.D.C. May 8, 2019) (Doc.
#44). Plaintiff claims Judge Contreras “asserted additional falsehoods” and made
misrepresentations about his previous findings and rulings in this order. Doc. #67, at
19-23.
         Other than Judge Contreras’s recent decision, Plaintiff’s latest Rule 60 motion is
similar, if not identical, to his previous Rule 60 motion. Compare Doc. #60 with Doc.
#67. The Court already addressed those arguments. Doc. #63. Plaintiff’s additional


7
 According to Judge Contreras, Plaintiff filed a lawsuit in 2017 seeking to compel the
Department of Justice to disclose its records pursuant to the lawsuit filed by Plaintiff in
2016, which this Court refers to as the D.C. Lawsuit.


                                               7
arguments related to the recent decision by Judge Contreras does not change the
Court’s analysis and does not provide a basis for granting Plaintiff relief pursuant to
Rule 60. Accordingly, the Court denies Plaintiff’s latest Rule 60 motion.


                                  III.   CONCLUSION
       For the foregoing reasons, Plaintiff’s Motion to Alter or Amend Judgment,
Plaintiff’s Motion to Amend the Complaint and Alter or Amend Judgment, Plaintiff’s Rule
52 Motion, and Plaintiff’s Rule 60 Motion are denied.


IT IS SO ORDERED.
                                                  /s/ Ortrie D. Smith
DATE: June 27, 2019                               ORTRIE D. SMITH, SENIOR JUDGE
                                                  UNITED STATES DISTRICT COURT




                                             8
